United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3838
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Edward Walter Kelley,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 11, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Edward Walter Kelley pleaded guilty to an indictment charging that he
knowingly conspired with several named individuals to knowingly manufacture 50
grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Kelley appeals his 120-month prison sentence, arguing that the district court1 clearly
erred by attributing 50 grams of methamphetamine to him based on drugs seized from
his co-conspirators. We disagree. By pleading guilty without reservation, Kelley
admitted the facts alleged in the indictment. See United States v. White, 408 F.3d
1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
399, 402 (8th Cir.), cert. denied, 126 S. Ct. 674 (2005). Further, the uncontested
factual allegations in the presentence report indicate that nearly all of the drugs
attributed to Kelley were seized from one of the named co-conspirators who was
manufacturing methamphetamine with Kelley during that period, and who told
officers the seized precursor drug was to be used to manufacture methamphetamine.
See U.S.S.G. § 1B1.3(a)(1)(B) & comment. (n.2) (in jointly undertaken criminal
activity, offense level is based on defendant’s conduct and others’ reasonably
foreseeable conduct in furtherance of criminal activity defendant agreed to jointly
undertake). Thus, we conclude the district court did not clearly err in holding Kelley
responsible for 50 grams of methamphetamine, see United States v. Zimmer, 299
F.3d 710, 720-21 (8th Cir. 2002) (standard of review), which quantity subjected him
to the 120-month statutory minimum, see 21 U.S.C. § 841(b)(1)(A)(viii) (10-year
minimum for 50 grams or more of methamphetamine).

      Accordingly, we affirm.
                     ______________________________




                                         -2-